Citation Nr: 0523624	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran was denied service connection for PTSD in a March 
1994 rating decision.  The veteran did not appeal that 
decision; and it became final in March 1995.  The veteran 
attempted to have the claim reopened in November 2000.  In a 
November 2001 rating decision, the RO found that new and 
material evidence had not been received and declined to 
reopen the claim.  The veteran disagreed with the November 
2001 rating decision and the appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.  

The veteran testified at a Travel Board hearing chaired by 
the undersigned Veterans Law Judge in May 2004.  The hearing 
transcript is associated with the claim folder.

In a November 2004 decision, the Board reopened the veteran's 
PTSD claim and remanded it for additional evidentiary 
development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) that continued the previous denial.

Issues not on appeal

The Board observes that in addition to remanding the issue 
listed above, its November 2004 decision included grants of 
service connection for hearing loss and tinnitus, on appeal 
at that time.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2004).  Accordingly, those issues will be 
addressed no further herein.


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD.

2.  During his service, the veteran was not engaged in combat 
with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  The competent and probative evidence of record does not 
relate the diagnosis of PTSD to the veteran's claimed in-
service stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the November 2001 rating decision, by 
the August 2002 statement of the case (SOC), and by the April 
2005 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in November 2002, with a copy to his representative, which 
was specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  An earlier letter, sent in November 2000, 
specifically requested that the veteran provide details of 
his claimed stressors.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the November 2002 VCAA letter, the RO informed 
the veteran that the RO would "make reasonable efforts to 
help you get evidence necessary to support your claim.  We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies[...  
]We will also assist you by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2002 letter informed the 
veteran that the "stressor information you provided in an 
audio tape is too vague for verification.  We need more 
specific time, dates, places, names, unit assignments, etc. 
to attempt verification of the stressors from the Marine 
Corps.  It is vital to your claim that you provide more 
specific information to allow the Marine Corps to do a 
search."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Even though the November 2002 
letter did not specifically request that the veteran provide 
"any evidence in [his] possession that pertains to the claim" 
(as stated in 38 C.F.R. § 3.159 (b)), it did notify him that 
"we are providing you the opportunity to submit any 
additional evidence that you would like us to consider before 
we adjudicate the claim."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation].  

The Board finds that November 2002 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  The claim was then readjudicated by the RO in an 
April 2005 SSOC.  Moreover, the Court also held in Mayfield, 
supra that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's November 2004 
remand the veteran's stressor information was forwarded to 
the Commandant of the Marine Corps so that verification of 
his stressors could be attempted.  The veteran was afforded 
VA examinations in September 2001 and December 1997, the 
results of which are reported below.  The veteran identified 
VA outpatient treatment records.  The RO requested and 
obtained these records.  The RO also obtained the veteran's 
service medical records and Social Security Administration 
(SSA) records.  There is no indication that there exists any 
evidence with a bearing on this case that has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated on his VA Form 9 that he 
wanted a BVA hearing; and he presented personal testimony at 
a Travel Board hearing in May 2004, chaired by the 
undersigned Veterans Law Judge.  The veteran's  
representative has also submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).   

Combat status

Section 1154 requires that a veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis 

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that he has PTSD, and that 
this condition was caused by stressful incidents he 
experienced during his military service in Vietnam.

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2004).

There is of record a current medical diagnosis of PTSD.  This 
was provided by the September 2001 VA examiner.  Diagnoses of 
PTSD are also reported in the VA outpatient and hospital 
treatment records.  Accordingly, element (1) has been 
satisfied.  

In addressing element (2), the Board must first discuss 
whether the veteran's service in Vietnam involved engagement 
in combat.  

Combat status

The Board is unable to identify any objective evidence in the 
record that supports a conclusion that the veteran actually 
engaged in combat with the enemy.  The veteran's military 
occupational specialty, as listed on the Form DD-214, was 
automotive mechanic.  While this by itself does not 
necessarily preclude participation in combat, it does not 
demonstrate or even imply such participation.  

The veteran did not receive any decorations or awards 
indicative of combat status.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam.  Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  None of 
these decorations implies combat participation.

In addition, service medical records do not show any injuries 
reflective of participation in combat.  

It is worth noting that the veteran does not appear to 
contend that he engaged in combat with the enemy.  He stated 
to the September 2001 VA examiner that he "has not been in 
any combat in Vietnam."  However, he and his representative 
have generally put forth arguments that his location and 
activities are the equivalent of combat.  The veteran's 
representative in the August 2005 informal hearing suggested 
that, because the veteran was in a combat zone during his 
service in Vietnam, he should be considered as having engaged 
in combat.  However, Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.  

The veteran's representative cited the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Dambach v. Gober, 223 F. 3d 1376 (2000) in 
support of the notion that a veteran's presence in a combat 
zone is sufficient to establish combat status.  However, the 
present case is clearly distinguished from facts in Dambach.  
First, in Dambach, there was no question that the veteran had 
engaged in combat.  The issue on appeal was the applicability 
of section 1154(b) where there was a record of treatment for 
some in-service illness, but not for the disability claimed.  
The Federal Circuit's holding was that a combat veteran will 
receive the benefit of section 1154(b) regardless of whether 
there is a record of the disease or injury or of a putatively 
related disease or injury.  The decision in Dambach simply 
cannot be interpreted as the veteran's representative 
contends, as establishing combat status on the basis of a 
veteran's presence in a combat zone rather than on the basis 
of his engaging in combat with the enemy.  

The Board therefore concludes that combat status has not been 
demonstrated in this case.  See Moreau, Dizoglio and Doran, 
all supra.  Because it has not been shown that the veteran 
engaged in combat, the law requires that stressors be 
corroborated by evidence other than the veteran's lay 
testimony or the diagnosis of PTSD.  See Moreau, 9 Vet. App. 
at 395; Dizoglio, 9 Vet. App. at 166.  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran, 6 Vet. App. at 289.  

Stressors

The veteran has at various times referred to the following 
claimed stressors.  
He ran over a young child.  The veteran stated in his 
February 2003 stressor letter that, at the time he ran over 
the child, another person was riding "shotgun" with him; 
however, that person was not identified.  Also in his 
February 2003 stressor letter, the veteran described 
witnessing the bodies of dead Marines being handled 
disrespectfully.  The veteran also described an incident 
where he witnessed the dead bodies of some Vietnamese monks, 
and then witnessed a Vietnamese soldier killing one of the 
injured monks.  

A review of the claim file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  It appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  An unclassified report of Marine 
operations in Vietnam was also obtained.  That report shows 
that the Marines were having problems with protesting 
Buddhists; however there is no reference to the incident 
described by the veteran.  

In response to the Board's November 2004 remand, the RO 
contacted the Commandant of the Marines Corps and provided 
the stressor information for verification.  A response 
received in February 2005 indicates that the information 
provided by the veteran did not include sufficient detail to 
be verified.  

The veteran's contentions as to seeing mistreated dead Marine 
bodies, running over a child, and seeing Vietnamese monks 
killed or shortly after they were killed are vague, without 
specific details, and are not subject to verification.  While 
the report of running over a child is potentially verifiable, 
as the veteran mentioned a witness, the veteran has failed to 
provide the name of the witness riding "shotgun" with him.  

In essence, the veteran's account is supported only by his 
own statements and testimony.  Under VA regulations, this is 
not sufficient to permit service connection for PTSD.  
Moreover, the Board notes that in a March 2001 psychiatric 
progress report, the veteran admitted to making up stories to 
make his service sound more credible.  He stated that he felt 
guilty about this.  It is unclear which stories the veteran 
made up, or whether any of his claimed stressors are among 
them; however, his statement certainly reduces the 
credibility the Board attaches to the veteran's accounts of 
what happened in service.  

On his VA Form 9, the veteran included an additional stressor 
of coming home to a hostile civilian population.  However, 
this again is too vague and lacking in detail to be verified.  
It is also unclear whether it is an in-service stressor.  The 
veteran has not described an event or events that can be 
substantiated.  

The veteran also included a new stressor at his May 2004 
hearing.  He described being stationed a quarter-mile from 
the Denang air strip, which received rocket and mortar 
attacks.  He stated that some errant mortars struck some of 
the tents where his unit was stationed.  An unclassified 
report of Marine operations shows that Denang was subject to 
a mortar attack on January 25, 1966.  However, by the 
veteran's own account, he was stationed a quarter mile away 
from Denang.  The veteran's unit was not mentioned in the 
report; nor was the errant mortar strike mentioned by the 
veteran.

The Board notes that this case is distinguished from the 
facts of Suozzi v. Brown, 10 Vet. App. 307 (1997), or 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Those cases 
involved incidents directly involving the veteran's unit, 
where only the veteran's individual involvement was 
questioned.  The holding of the Court in Souzzi (as cited in 
Pentecost) was that, where there was evidence of a stressful 
event that implied the veteran's personal exposure, 
corroboration of every detail was not required.  Here the 
evidence does not imply the veteran's personal exposure, but 
shows by that his unit was stationed a quarter-mile away from 
the incident.  This does not meet the requirements of either 
holding.

In summary, as noted above, because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.  Moreau, 9 
Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran, 6 Vet. App. at 289.  With 
respect to the stressors reported by the veteran, the 
credible evidence of record does not support the veteran's 
claims.  Accordingly, element (2) is not met, and the 
veteran's claim fails on that basis.

Medical nexus

Although, for the reasons stated above, the veteran's claim 
cannot be granted, for purposes of a complete discussion, the 
Board will address the matter of medical nexus (element (3)).  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

With respect to element (3), while the September 2001 VA 
examiner provided a diagnosis of PTSD, he did not base the 
diagnosis on any particular stressor or stressors, and 
indeed, appeared to base it on the veteran's relationships 
and social problems.  Accordingly, the Board finds that the 
September 2001 opinion does not satisfy element (3).  The 
provisions of 38 C.F.R. § 3.304(f) require a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  

Similarly, a December 1997 examination resulted in a 
diagnosis of PTSD of a partial type, and a summary of the 
veteran's in-service stressors.  However, the examiner did 
not relate the diagnosis to any stressor or stressors.  The 
Board does not believe that such a relationship may be 
presumed, as the veteran described other non-service related 
stressors in addition to those listed above.  

A January 2001 evaluation by B.G., M.D. for the Massachusetts 
Rehabilitation Commission includes a diagnosis of PTSD and a 
discussion of the veteran's claimed in-service stressors; 
however the examiner concluded that "it is likely that the 
broader picture of PTSD[...]can be ascribed to his brutal 
upbringing."  Thus, although a nexus opinion was included, 
it did not relate the diagnosis to service.

Similarly, a January 1998 evaluation by S.B., M.D. includes a 
discussion of the veteran's claimed stressors; however, the 
examiner concluded "I do not think that he has been exposed 
to a traumatic enough event to account for PTSD."  

Other VA outpatient treatment reports and hospitalization 
summaries, as well as reports associated with the veteran's 
SSA claim, also contain diagnoses or qualified diagnoses of 
PTSD, but none purport to relate such a diagnosis to specific 
stressors.  

Because none of the medical opinions of record actually 
relates the diagnosis of PTSD to a particular stressor or 
stressors, the Board finds that element (3) is not met.  

Moreover, as a practical matter, such opinions cannot serve 
to establish service connection for PTSD in the absence of a 
verified stressor.  The absence of stressor also obviates any 
duty on the part of VA to obtain an additional opinion.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 USCA § 
5103A(a)(2).

Conclusion

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, although a current diagnosis of PTSD is established, 
there is no evidence of the veteran's participation in 
combat, no credible corroborating evidence of the in-service 
stressor identified by the veteran, and the medical evidence 
does not relate the diagnosis to one of the veteran's claimed 
stressors.  In the absence of two of the required elements 
under 38 C.F.R. 
§ 3.304(f), the claim for service connection for PTSD is 
denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


